DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The indicated allowability of claim 1 and 16 are withdrawn in view of the newly discovered reference(s) to Adest and Hatakeyama.  Rejections based on the newly cited reference(s) follow.

This action is responsive to the amendment filed on 03/23/2021. Claims 1-10, 12-17 and 19-20 are pending in this application. Claims 1, 10, 12, 16-17 and 19 have been amended. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-4 and 6-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the 
Independent claim 1 recites a limitation “wherein the modeled temperature is a function of one or more of a position of a window, ambient temperature, a seat position, power input to the direct current to alternating current converter, and power output from the direct current to alternating current converter” which is an alternative limitation. However, the dependent claims 2-4 and 6-7, by limiting only one of the alternatives present claims that could be but do not have to be when the claim is satisfied by one of the other alternative in the antecedent claim. Therefore, dependent claims 2-4 and 6-7 fail to further limiting the alternatives in independent claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (2019/0198895, previously cited and applied) in view of Adest et al. (8,384,243).
 Regarding claim 1, Morita discloses a method for operating a vehicle that includes a direct current to alternating current converter (9), comprising: 
modeling a temperature (prescribed temperature) of the direct current to alternating current converter (9) via a controller (paragraph [0063]); 
measuring the temperature (temperature measures by the temperature sensor; paragraph [0063]) of the direct current to alternating current converter (9) via the controller (paragraph [0063]); and 
generating an indication to clear an air flow path (unnecessary of supplying air) to the direct current to alternating current converter (9) in response to the measured temperature (temperature measured by sensor) being greater than the modeled temperature (prescribed temperature by the controller; paragraph [0063] and [0072]; Louch discloses it is only necessary for the fan 11 for the electric power converter 9 to have the function of cooling the electric power converter 9 to a temperature equal to or lower than the upper limit of the operating temperature of the component of the electric power converter 9; in other word, Louch means that it is not necessary to supply air to cool the electric power converter 9 when the temperature is greater than the upper limit temperature).
Though Louch fails to explicitly disclose the measured temperature being greater than the modeled temperature for greater than a threshold amount of time however, any control operation is related to time in order to obtain data and perform operation. In the instant case, Louch discloses the comparison between the measure temperature and the modeled temperature (paragraph [0072]).  Therefore, it is understood to one having ordinary skill in the art at the time before the effective filing date of the claim invention 
However, Morita fails to disclose the modeled temperature is a function of one or more of a position of a window, ambient temperature, a seat position, power input to the direct current to alternating current converter, and power output from the direct current to alternating current converter (noted that the limitation is an alternative limitation; the power input would be addressed).
Adest teaches a distributed power harvesting system comprising a power converter. Wherein modeled temperature is a function of power input to the power converter (Adest teaches an adjustment of input power reduces the input voltage and/or input current thereby lowering the temperature of the power converter; abstract). 
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the system of Morita to incorporate the claimed temperature modeling function as taught by Adest in order to better modeling the temperature of the converter.
Regarding claim 5, Morita discloses the modeled temperature is a function of a speed of a fan (11) of the direct current to alternating current converter (9; paragraphs [0063] and [0072]; see figure 1).
Regarding claim 6.
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Adest as applied to claim 1 above and further in view of Louch et al. (2011/0083449, previously cited and applied).
Regarding claim 8, Morita fails to disclose the indication is presented via a human to machine interface.
Louch teaches a vehicle climate control system comprises an indication is presented via a human to machine interface (visual indicator system 25 e.g. display screen; paragraph [0018]).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration cycle of Morita to incorporate a human to machine interface as taught by Louch in order to provide communication interface to operators or users.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Adest as applied to claim 1 above and further in view of Matsui (2012/0047386, previously cited and applied).
Regarding claim 9, Morita fails to disclose the indication is presented via a personal communications device.
Matsui teaches a control apparatus and control method comprises a human/machine (74) interface which is a phone (74; paragraph [0046]). Wherein the phone is connected to a converter (71) to control the temperature thereof (see figure 1).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the system of .

Claims 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louch et al. (2011/0083449, previously cited and applied) in view of Morita et al. (2019/0198895, previously cited and applied) and Hatakeyama et al. (2015/0217623).
Regarding claim 16, Louch discloses a system, comprising: 
a vehicle including DC/DC power converter (paragraph [0013]) and a human/machine interface (visual indicator system 25 e.g. display screen; paragraph [0018]); and 
a climate control system (12); and
a controller (24) including executable instructions stored in non-transitory memory to indicate a temperature of the converter is greater than a desired temperature (paragraph [0013]) via the human/machine interface (paragraph [0018]).
However, Louch fails to disclose the converter is a direct current to alternating current converter and the controller adjusting the climate control system by adjusting a position of a vent.
Morita teaches a fuel cell system comprises a DC/AC power converter (9) for controlling air flow temperature (paragraphs [0063] and [0071]-[0072]; see figure 1).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration cycle of Louch to substitute the DC/DC converter by the DC/AC converter as taught by Morita in MPEP 2143 section B).
Hatakeyama teaches a climate control system (a thermal management system 100) for vehicle comprises a converter (52) and a controller (70) adjusting the climate control system (100) by adjusting a position of a vent (the mix door 4; paragraph [0087]; see figures 1-2).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the climate control system of Louch to incorporate a vent which controlled by a controller as taught by Hatakeyama in order to control the variable amount of conditioned air to the passenger compartment of the vehicle.
Regarding claim 19, Louch discloses adjusting the climate control system includes adjusting a speed of a fan (paragraphs [0013] and [0029]).

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louch in view of Morita and Hatakeyama as applied to claim 16 above and further in view of Matsui (2012/0047386, previously cited and applied).
Regarding claim 20, Louch fails to disclose the human/machine interface is a phone.
Matsui teaches a control apparatus and control method comprises a human/machine (74) interface which is a phone (74; paragraph [0046]). Wherein the phone is connected to a converter (71) to control the temperature thereof (see figure 1).
.

Allowable Subject Matter
Claims 10 and 12-15 are allowed.
Claims 2-4, 7 and 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose or teach a method for operating a vehicle includes a direct current to alternative current converter as recited in claims 10 and 17; in particular, the prior art of record fails to disclose the method that the modeled temperature is function of a position of window, ambient temperature, a seat position, a power input, power output to the DC to AC current converter or a position of a vent control valve. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763